DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12 May 2022 have been fully considered but they are not persuasive.
Applicant has amended the claims such that “the cluster is free of a deposition polymer” and argued that Sasaki requires the presence of a deposition polymer and therefore does not read on the instant claims. However, while the new limitation uses language directed at avoiding the polymer of Sasaki it does not overcome the rejection of record because Sasaki teaches that the deposition polymer can be a methacrylate polymer which is a component of the instant claim. As such Sasaki is still considered to teach the instant claims.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 5-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new claim amendment to claim 1 sets forth the limitation “wherein the cluster is free of a deposition polymer”. However, the instant specification only refers to a deposition polymer on one occasion in paragraph 6 in regards to a Sasaki reference. In order to use a negative limitation it must have basis in the original disclosure. See MPEP 2173.05(i).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claim 1: The claim sets forth the limitation “the cluster is free of a deposition polymer”. However, it is not clear what polymers are excluded as to being a deposition polymer.
	As to Claim 6: The claim is dependent upon claim 4 which has been cancelled. For the purposes of further consideration the claim is considered to be dependent upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2017/0273877, hereinafter referred to as “Sasaki”).
	As to Claim 1: Sasaki teaches capsule aggregates comprising two or more benefit particles containing an active material and a polymeric material that immobilizes the active material (Abstract). Sasaki further teaches that the aggregates have a size of 1-200 microns (i.e., microparticles) and comprise binder polymers and deposition polymers and have a net positive charge [0007]. Additionally, Sasaki teaches that the deposition polymer can be a polymer such as N’N-dimethylaminoethyl methacrylate [0016]. 
	Sasaki does not teach an example containing a polyvalent cation.
	However, Sasaki teaches that salts can be added to the aggregates to induce coacervation and or improve aggregate stability and include multivalent cations [0070]. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the salts of Sasaki because Sasaki teaches that salts can be added to the aggregates to induce coacervation and or improve aggregate stability and include multivalent cations [0070].
Sasaki does not teach that the clusters are substantially irreversibly agglomerated.
	However, Sasaki teaches a composition comprising the same components [0007, 0016] and discusses the improved stability [0070]. Therefore, it is considered that the composition of Sasaki would have the same properties as a composition and its properties are inseparable.
	  As to Claim 3: Sasaki renders obvious the cluster of claim 1 (supra). 
	Sasaki does not explicitly teach the ratio of the particles size to the aggregate size.
Sasaki further teaches that aggregate has a size of about 20 to 120 microns and the capsules have a particle size of 0.1 to 50 microns [0024, 0373, Fig. 1c]. At the time of filing it would have been obvious to a person having ordinary skill in the art to use particles within the size ranges taught by Sasaki to arrive at a ratio within the claimed ranges. Further, it appears from Figures 1 a-c that the aggregates are not more than 75 times the size of the individual capsules.
As to Claim 5: Sasaki renders obvious the cluster of claim 1 (supra). Sasaki further teaches that the multivalent cation can be Al(III) [0070].
As to Claim 6: Sasaki teaches the cluster of claim 1 (supra). Sasaki further teaches that the amount of the multivalent ion to the aggregate can be 0.2:1 [0018].
As to Claim 7: Sasaki renders obvious the cluster of claim 1 (supra). Sasaki further teaches that the theoretical charge to weight ratio can be 0 to 0.02 [0007].
Sasaki does not teach the zeta potential.
However, Sasaki teach a composition comprising all of the claimed components and as such it would be expected to have the same properties because a composition and its properties are inseparable. There is nothing in the instant specification that teaches an additional step or additional component which would render the change in the zeta potential novel. Accordingly, the composition of Sasaki is considered to have the instantly claimed property.
As to Claims 8-11: Sasaki renders obvious the cluster of claim 1 (supra). The instant claims are drawn to product by process limitaions and as such are considered only by the product they make See MPEP § 2113. In the instant case Sasaki teaches that the deposition polymers can be dimethylaminoethyl methacrylate [0016].
	  As to Claim 12: Sasaki renders obvious the cluster of claim 1 (supra). 
	Sasaki does not explicitly teach the ratio of the particles size to the aggregate size.
Sasaki further teaches that aggregate has a size of about 20 to 120 microns and the capsules have a particle size of 0.1 to 50 microns [0024, 0373, Fig. 1c]. At the time of filing it would have been obvious to a person having ordinary skill in the art to use particles within the size ranges taught by Sasaki to arrive at a ratio within the claimed ranges. Further, it appears from Figures 1 a-c that the aggregates are not more than 75 times the size of the individual capsules.
As to Claim 13: Sasaki renders obvious the cluster of claim 1 (supra). Sasaki further teaches that the aggregate has a net positive charge [0007]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/              Primary Examiner, Art Unit 1767